 



Exhibit 10.2

CHANGE OF CONTROL AGREEMENT

This Change of Control Agreement (the “Agreement”) is made effective as of the
1st day of March, 2001, between Avnet, Inc., a New York corporation with its
principal place of business at 2211 South 47th Street, Phoenix, Arizona 85034
Arizona (“Avnet” or “the Company”) and Edward B. Kamins (the “Officer”). Avnet
and the Officer are collectively referred to in this Agreement as “the Parties”.

WHEREAS, the Officer holds the position of Senior Vice President with the
Company; and

WHEREAS, the Parties wish to provide for certain payments to the Officer in the
event of a Change of Control of the Company and the subsequent termination of
the Officer’s employment without cause or the Constructive Termination of the
Officer’s employment, as those capitalized terms are defined below;

NO, THEREFORE, the Parties agree as follows:

1. Definitions.

     (a) “Change of Control” means the happening of any of the following events:



  (i)   the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then outstanding shares of common stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following transactions shall not
constitute a Change of Control under this subsection (i): (w) any transaction
that is authorized by the Board of Directors of the Company as constituted prior
to the effective date of the transaction, (x) any acquisition directly from the
Company (excluding an acquisition by virtue of the exercise of a conversation
privilege), (y) any acquisition by the Company, or (z) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company; or     (ii)   individuals who, as of
the effective date hereof, constitute the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the effective date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the 11 12 Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or ion behalf
of a Person other than the Board; or

1



--------------------------------------------------------------------------------



 



  (iii)   Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company.

     (b)“Constructive Termination” means the happening of any of the following
events:



  (i)   a material diminution of Officer’s responsibilities, including, without
limitation, title and reporting relationship;     (ii)   relocation of the
Officer’s office greater than 50 miles from its location as of the effective
date of this Agreement without the consent of the Officer,     (iii)   a
material reduction in Officer’s compensation and benefits.

     (c) The “Exchange Act” shall mean the 1934 Securities Exchange Act, as
amended.



2.   Constructive Termination or Termination after Change of Control. If, within
24 months following a Change of Control, the Company or its successor termites
Officer’s employment without cause or by Constructive Termination, Officer will
be paid, in lieu of any other rights under any employment agreement between the
Officer and the Company, in a lump sum payment, an amount equal to 2.99 times
the sum of (i) the Officer’s annual salary for the year in which such
termination occurs and (ii) the Officer’s incentive compensation equal to the
average of such incentive compensation for the highest two of the last five full
fiscal years. All unvested stock options shall accelerate and vest in accordance
with the early vesting provisions under the applicable stock option plans and
all incentive stock program shares allocated but not yet delivered will be
accelerated so as to be immediately deliverable. Officer shall receive his or
her accrued and unpaid salary and any accrued and unpaid pro rata bonus
(assuming target payout) through the date of termination, and Officer will
continue to participate in the medical, dental, life, disability and automobile
benefits in which Officer is then participating for a period of two years from
the date of termination.   3.   Excise Taxes. In the event that Officer is
deemed to have received an excess parachute payment (as such term is defined in
Section 280G(b) of the Internal Revenue Code of 1986, as amended (the “Cod”))
that is subject to excise taxes (“Excise Taxes”) imposed by Section 4999 of the
Code with respect to compensation paid to Officer pursuant to this Agreement,
the Company shall make an additional payment equal to the sum of (i) all Excise
Taxes payable by Officer plus (ii) any additional Excise Tax or federal or state
income taxes imposed with respect to such payments.   4.   Miscellaneous. This
Agreement modifies any employment agreement between Officer and the Company only
with respect to such terms and conditions that are specifically addressed in
this Agreement. All other provisions of any employment agreement between the
Company and Officer shall remain in full force and effect.

AVNET, INC.

         
By:
  /s/ Raymond Sadowski    

 

--------------------------------------------------------------------------------

   
Its:
  Senior VP & CFO    

2



--------------------------------------------------------------------------------



 



          Officer

/s/ Edward Kamins

--------------------------------------------------------------------------------

3